 1   Matthew Strugar, SBN 232951
     Law Office of Matthew Strugar
 2   3435 Wilshire Blvd., Suite 2910
 3   Los Angeles, CA 90010
     323-696-2299
 4
     matthew@matthewstrugar.com
 5
 6
     R. Chris Lim, SBN 237416
     Los Feliz Law, APC
 7   3111 Los Feliz Blvd., Suite 200
 8   Los Angeles, CA 90039
     (323) 375-9377
 9   chris.lim@losfelizlaw.com
10
     Attorneys for Plaintiff Rex Chappell
11
12                            UNITED STATES DISTRICT COURT
13
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
14
15                                 SACRAMENTO DIVISION
16
     REX CHAPPELL,                            2:04-cv-1183 TLN DB P
17                              Plaintiff,
18                                            Plaintiff’s Request for Telephonic
                        v.                    Appearance at Pretrial Conference
19
20   C.K. PLILER, et al.,                      Hearing Date:     November 15, 2018
                                Defendants.    Time:             2:00 p.m.
21
                                               Judge:            Hon. Troy Nunley
22                                             Courtroom:        2
23
24
25         Pursuant to Rule 282 of the Local Rules of the United States District Court,
26   Eastern District of California, Plaintiff Rex Chappell respectfully requests to have
27   his counsel appear by telephone for the Pretrial Conference in this action currently
28   scheduled for November 15, 2018, at 2:00 p.m.
                                               1
            PLAINTIFF’S REQUEST FOR TELEPHONIC APPEARANCE AT PRETRIAL CONFERENCE
 1         On November 8, 2018, this Court entered a Minute Order scheduling a
 2   Pretrial Conference for November 15, 2018, at 2:00 p.m. in Courtroom 2. ECF No.
 3   134. The Minute Order stated that “[t]elephonic appearance will be permitted as
 4   long as counsel files their Request for Telephonic Appearance via CM/ECF at least
 5   two days prior to the hearing.” Id.
 6         Mr. Chappell’s counsel, specifically Matthew Strugar and Chris Lim, are
 7   both located in Los Angeles, California. They each request to appear by telephone
 8   for the Pretrial Conference.
 9
10   Dated:        November 12, 2018                 By:___s/ Matthew Strugar_________
                                                     Matthew Strugar
11                                                   Chris Lim
12                                                   Attorneys for Plaintiff
13
14                                          ORDER
15
16         Having reviewed Plaintiff’s request to have his counsel appear by telephone
17   for the Pretrial Conference, and for good cause appearing, IT IS SO ORDERED
18   that the request to appear telephonically is hereby GRANTED.
19
20
     Dated: November 14, 2018
21
22
23
24                                    Troy L. Nunley
                                      United States District Judge
25
26
27
28
                                                 2
              PLAINTIFF’S REQUEST FOR TELEPHONIC APPEARANCE AT PRETRIAL CONFERENCE
 1                                  Certificate of Service

 2         I certify that on the 12th day of November, 2018, I filed Plaintiff’s Request
 3   for Telephonic Appearance at Pretrial Conference electronically through the
     CM/ECF system, which caused all parties or counsel to be served by electronic
 4
     means, as more fully reflected on the Notice of Electronic Filing.
 5
 6
     DATED this 12th day of November, 2018.

 7
 8                                                /s/ Matthew Strugar
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              1
